                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JAMES MCCONICO, JR.,                     )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      CASE NO. 2:18-CV-772-WKW
                                         )
WAL-MART STORES INC., and                )
CEOs MIKE DUKE and BILL                  )
SIMON,                                   )
                                         )
            Defendants.                  )

                                     ORDER

      On October 30, 2018, the Magistrate Judge filed a Recommendation (Doc.

# 6) that Plaintiff’s request to proceed in forma pauperis (Doc. # 2) and his motion

for an order directing service of summons and complaint upon all Defendants (Doc.

# 5) be denied. Plaintiff timely objected to the Recommendation. (Doc. # 7.) Upon

an independent and de novo review of the record and Recommendation, Plaintiff’s

objections are due to be overruled, and the Magistrate Judge’s Recommendation is

due to be adopted.

      The Magistrate Judge established that Plaintiff, while incarcerated or

detained, has on at least three occasions had civil actions and/or appeals dismissed

as frivolous, as malicious, for failure to state a claim and/or for asserting claims

against Defendants immune from suit under 28 U.S.C. § 1915(g). (Doc. # 6, at 2).
      The actions leading to a § 1915(g) violation are: (1) McConico v. Treadway,

et al., Civil Action No. 2:90-CV-1226-SCP (N.D. Ala. 1990) (complaint frivolous);

(2) McConico, et al. v. Thigpen, et al., Civil Action No. 2:90-CV-2069-ELN (N.D.

Ala. 1991) (complaint frivolous); (3) McConico v. White, et al., Civil Action No.

2:96-CV-1124-JHH (N.D. Ala. 1996) (complaint frivolous); (4) McConico v. State

of Alabama, et al., Civil Action No. 2:95-CV-950-JFG (N.D. Ala. 1995) (complaint

frivolous): and (5) McConico v. Mann, et al., Civil Action No. 2:96-CV-353-WHA

(M.D. Ala. 1996) (complaint frivolous). These summary dismissals place Plaintiff

in violation of 28 U.S.C. § 1915(g).

      Plaintiff objects to the Recommendation on nonsensical grounds that fail to

address his 28 U.S.C. § 1915(g) violation. (Doc. # 7.)

      Accordingly, it is ORDERED as follows:

      1.    Plaintiff’s objections (Doc. # 7) are OVERRULED.

      2.    The Magistrate Judge’s Recommendation (Doc. # 6) is ADOPTED,

            and this action is DISMISSED without prejudice for Plaintiff’s failure

            to pay the requisite filing and administrative fees upon his initiation of

            this case.

      3.    Plaintiff’s request to proceed in forma pauperis (Doc. # 2) is DENIED.

      4.    Plaintiff’s motion for an order directing service of summons and

            complaint upon all Defendants (Doc. # 5) is DENIED.


                                         2
A final judgment will be entered separately.

DONE this 10th day of December, 2018.

                                    /s/ W. Keith Watkins
                           CHIEF UNITED STATES DISTRICT JUDGE




                                  3
